On May 23, 1923, relator filed in this court his petition for a mandamus to James I. Phelps, district judge, and Frank Taylor, court clerk of Canadian county, reciting that he was sentenced by Judge Phelps to serve a term of five years in the penitentiary and pay a fine of $2,500; that said court fixed the supersedeas bond in the sum of $6,000; that thereafter by order of this court said bond was reduced to the sum of $5,000; that relator presented to said court clerk and said district judge a good and sufficient supersedeas bond in the sum of $5,000, in proper and legal form, and that said court clerk and judge refused to and still refuse to approve the same; that the refusal to approve the same by the said court clerk is not caused by the insufficiency of said bond but is arbitrary. *Page 80 
On May 24, 1923, an alternative writ of mandamus issued from this court. Before the return day relator filed motion to dismiss the cause for the reason that said court clerk has complied with the alternative writ issued by approving the supersedeas bond presented to him.
The motion to dismiss the cause is sustained, and the same is hereby dismissed.